Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over van der Made et al. (U.S. 2017/0229117, hereinafter “van der Made”) in view of Khellah et al. (U.S. 2019/0115011, hereinafter “Kellah”).
Regarding Claim 1, van der Made teaches an integrated circuit for signal detection in an offline state (fig. 2; ¶ [0024]), comprising:
a host processor configured to receive a signal stream (fig. 2, Microprocessor 204; ¶ [0026]);
a neuromorphic co-processor including an artificial neural network that is configured to identify one or more target signals among one or more signals received from the host processor (fig. 2, spiking neuron adaptive processor 208; ¶ [0027] – [0028]—the spiking neural networks identify target signals in the received audio stream); and
a communications interface between the host processor and the co-processor configured to transmit information therebetween (¶ [0028]—commands sent between the neuromorphic co-processor and the host processor indicate a communication interface).

wherein the one or more target signals may be detected by way of a set of weights,
wherein the set of weights are updateable remotely via a cloud or manually by a user.
However, Khellah teaches:
wherein one or more target signals may be detected by way of a set of weights (fig. 1; ¶ [0022] and [0062] - [0064]—weights are applied at the neurons to detect target signals),
wherein the set of weights are updateable remotely via a cloud or manually by a user (¶ [0061] – [0064]—training to update weights may be performed offline, and the updated trained spiking neural network {i.e. the weights} may be received from a server of a cloud service).
All of the claimed elements were known in van der Made and Khellah and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the weights and updating remotely of Khellah with the integrated circuit and target signals of van der Made to yield the predictable result of wherein the one or more target signals may be detected by way of a set of weights, wherein the set of weights are updateable remotely via a cloud or manually by a user. One would be motivated to make this combination for the purpose of facilitating training of the neural network to detect keywords, as described by Khellah, ¶ [0016].
Regarding Claim 2, van der Made/Khellah teaches the signal stream is comprised of signals received by way of any of sensors comprised of any of infrared sensors, pressure sensors, temperature sensors, proximity sensors, motion sensors, fingerprint scanners, photo eye sensors, wireless signal antennae (van der Made, ¶ [0020] and [0025]—the sensor may be an image sensor or camera).
Regarding Claim 3, van der Made/Khellah teaches the signal stream is comprised of any of speech or non-verbal acoustic signals received by way of a microphone, and images types or classes received by a smart camera (van der Made, ¶ [0025] – [0027]—the signal stream may come from a microphone).
Regarding Claim 4, van der Made/Khellah teaches the one or more target signals are comprised of any of spoken keywords, specific sounds, desired image types or classes, and signal patterns among sensor data (van der Made, ¶ [0023]).
Regarding Claim 5, van der Made/Khellah teaches the set of weights are stored in a memory storage that is accessible to the integrated circuit (Khellah, fig. 1; ¶ [0031] and [0064]—weights are associated with neurons, indicating that the set of weights are stored in memory storage that is accessible to the neurons in an integrated circuit).
Regarding Claim 6, van der Made/Khellah teaches wherein the set of weights comprises a programmed file that is formed by way of training an external software model of the artificial neural network to recognize the one or more target signals (Khellah, ¶ [0061] and [0073]—training may be performed by an external computer and transmitted to the integrated circuit over a network).
Regarding Claim 7, van der Made/Khellah teaches the offline state is comprised of an absence of connectivity between the integrated circuit and an external communications network, such as the Internet, the cloud (Khellah, ¶ [0061]—training may be performed offline and weights are transmitted to the integrated circuit, indicating that the integrated circuit processes input using the weights in an absence of connectivity to an external network by using the stored weights).
Regarding Claim 21, van der Made teaches a system for signal detection in an offline state (¶ [0024]), comprising a host processor on a first integrated circuit configured to receive a signal stream (fig. 2, Microprocessor 204; ¶ [0026]);
a neuromorphic co-processor on a second integrated circuit including an artificial neural network that is configured to identify one or more target signals among one or more signals received from the host processor (fig. 2, spiking neuron adaptive processor 208; ¶ [0027] – [0028]—the spiking neural networks identify target signals in the received audio stream); and
a communications interface between the host processor and the co-processor configured to transmit information therebetween (¶ [0028]—commands sent between the neuromorphic co-processor and the host processor indicate a communication interface).
van der Made does not specifically teach wherein the one or more target signals may be identified by way of a set of weights, wherein the set of weights are updateable remotely via a cloud or manually by a user. However, Khellah teaches wherein the one or more target signals may be identified by way of a set of weights (fig. 1; ¶ [0022] and [0062] - [0064]—weights are applied at the neurons to detect target signals), wherein the set of weights are updateable remotely via a cloud or manually by a user (¶ [0061] – [0064]—training to update weights may be performed offline, and the updated trained spiking neural network {i.e. the weights} may be received from a server of a cloud service).
All of the claimed elements were known in van der Made and Khellah and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the weights and updating remotely of Khellah with the system and target signals of van der Made to yield the predictable result of wherein the one or more .

Claims 8-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. (U.S. 2016/0379629, hereinafter “Hofer”) in view of Parada San Martin et al. (U.S. 2015/0127594, hereinafter “Parada”), and further in view of Khellah.
Regarding Claim 8, Hofer teaches a method for generating a weight file that causes an integrated circuit to detect desired user-specified signals (¶ [0020], [0024], and [0026]), comprising:
listing desired target signals that may be detected by a signal detector (¶ [0020]—word lists are desired target signals);
retrieving one or more signal databases that are comprised of standard target signals that may be detected by the signal detector (¶ [0024]—the static or pre-built vocabulary is a database of standard target signals);
combining the desired target signals and the one or more signal databases to build a modified database (¶ [0024] and [0037]); and
using the modified database {{{to train a neural network implementation}}} to recognize the target signals and the standard signals (¶ [0027]).
Hofer teaches training the neural network implementation (¶ [0001]), but does not explicitly teach:
to train a neural network implementation to recognize the target signals and the standard signals;
producing a set of weights by way of training the neural network implementation; and
translating the set of weights into the weight file suitable for being stored in a memory storage that is accessible to the integrated circuit,
wherein the set of weights are updateable remotely via a cloud or manually by a user.
However, Parada teaches:
using a modified database to train a neural network implementation to recognize target signals and standard signals (¶ [0017] – [0018] and [0036] – [0037]);
producing a set of weights by way of training the neural network implementation (¶ [0003] – [0004] and [0034]); and
translating the set of weights into the weight file suitable for being stored in a memory storage that is accessible to the integrated circuit (¶ [0003] – [0004] and [0034]—the weights are clearly stored for use by the neural network; ¶ [0109] describes storing data in files).
These claimed elements were known in Hofer and Parada and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the training a neural network of Parada with the neural network and weights of Hofer to yield the predictable result of using the modified database to train a neural network implementation to recognize the target signals and the standard signals; producing a set of weights by way of training the neural network implementation; and translating the set of weights into the weight file suitable for being stored in a memory storage that is accessible to the 
Hofer/Parada does not specifically teach wherein the set of weights are updateable remotely via a cloud or manually by a user. However, Khellah teaches wherein a set of weights are updateable remotely via a cloud or manually by a user (¶ [0061] – [0064]—training to update weights may be performed offline, and the updated trained spiking neural network {i.e. the weights} may be received from a server of a cloud service).
All of the claimed elements were known in Hofer/Parada and Khellah and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the weights and updating remotely of Khellah with the training and weights of Hofer/Parada to yield the predictable result of wherein the set of weights are updateable remotely via a cloud or manually by a user. One would be motivated to make this combination for the purpose of facilitating training of the neural network to detect keywords, as described by Khellah, ¶ [0016].
Regarding Claim 9, Hofer/Parada/Khellah teaches listing comprises entering the target signals into a web-based application that is configured to generate the weight file (Hofer, ¶ [0080], [0094], [0098], and [0101]—many types of graphical and wireless interfaces may be used, including internet devices, which use web-based applications).
Regarding Claim 10, Hofer/Parada/Khellah teaches listing comprises entering the target signals into a cloud-based application that is configured to generate the weight file (Hofer, ¶ [0080], [0094], [0098], and [0101]—many types of graphical and wireless interfaces may be used, including internet devices, which use cloud-based applications).
Regarding Claim 11, Hofer/Parada/Khellah teaches listing comprises entering the target signals into a stand-alone software that is configured to generate the weight file (Hofer, ¶ [0072]—programs may be provided on any form of media, including stand-alone software).
Regarding Claim 12, Hofer/Parada/Khellah teaches the target signals are comprised of signal patterns within input signals received by way of one or more sensors comprised of any of infrared sensors, pressure sensors, temperature sensors, proximity sensors, motion sensors, fingerprint scanners, photo eye sensors, wireless signal antennae (Hofer, ¶ [0077]).
Regarding Claim 16, Hofer/Parada/Khellah teaches the neural network implementation is a software model of a neural network that is implemented in the integrated circuit comprising the signal detector (Parada, fig. 1; ¶ [0003], [0021], [0034], and [0107]).
Regarding Claim 17, Hofer/Parada/Khellah teaches the weight file may be provided to an end-user upon purchasing a mobile device (Hofer, ¶ [0016], [0020], and [0023]—the mobile device employs a user-specific vocabulary for recognition, indicating that the weights are determined and provided to an end-user upon purchasing the mobile device).
Regarding Claim 18, Hofer/Parada/Khellah teaches the weight file may be programmed into one or more chips that may be purchased by an end-user for use in a mobile device (Hofer, ¶ [0016], [0020], and [0023]—the mobile device employs a user-specific vocabulary for recognition, indicating that the weights are determined and provided to an end-user upon purchasing the mobile device, which inherently includes chips in the device that are purchased by the user).
Regarding Claim 19, Hofer/Parada/Khellah teaches upon an end-user installing the weight file the mobile device, the signal detector may detect the target signals by way of the set of weights (Hofer, ¶ [0026] – [0027]).
Regarding Claim 20, Hofer/Parada/Khellah teaches a signal detector continues detecting target signals in an offline state comprised of an absence of connectivity between the signal detector and an external communications network, such as the Internet, the cloud, and the like (Khellah, ¶ [0061]—training may be performed offline and weights are transmitted to the integrated circuit, indicating that the integrated circuit processes input using the weights in an absence of connectivity to an external network by using the stored weights).

Claims 13-14 are is rejected under 35 U.S.C. 103 as being unpatentable over Hofer in view of Parada in view of Khellah, as applied to claim 8, above, and further in view of van der Made.
Regarding Claim 13, Hofer/Parada/Khellah does not specifically teach the target signals may be any type of signal that an end-user wants to detect. However, van der Made teaches the target signals may be any type of signal that an end-user wants to detect¶ [0020] and [0025]—the signals may be audio, images, video, or other types from a variety of sensors).
All of the claimed elements were known in Hofer/Parada/Khellah and van der Made and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the types of signals and sensors of van der Made with target signals of Hofer/Parada/Khellah to yield the predictable result of the target signals may be any type of signal that an end-user wants to detect. One would be motivated to make this combination for the purpose of expanding the functionality of the device by enabling the use of other sensors on the device to detect target signals.
Regarding Claim 14, Hofer/Parada/Khellah/van der Made teaches the target signals may be spoken keywords, non- verbal acoustic signals such as specific sounds, image types or classes to be detected by a smart camera (Hofer, ¶ [0029] and [0052]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer in view of Parada in view of Khellah, as applied to claim 8, above, and further in view of Ramos et al. (U.S. 2019/0244113, hereinafter “Ramos”).
Regarding Claim 15, Hofer/Parada/Khellah does not specifically teach wherein combining comprises labeling the target signals with corresponding labels and labeling all other signals by way of a generic label. However, Ramos teaches labeling target signals with corresponding labels and labeling all other signals by way of a generic label (¶ [0028] – [0029]—target signals are labelled with a classification for the target and a positive indication, while all other signals that do not comprise a target signal are labelled with the generic “negative” label).
All of the claimed elements were known in Hofer/Parada/Khellah and Ramos and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the labels of Ramos with target signals of Hofer/Parada/Khellah to yield the predictable result of wherein combining comprises labeling the target signals with corresponding labels and labeling all other signals by way of a generic label. One would be motivated to make this combination for the purpose of improving the efficiency of labeling and classification of target signals (Ramos, ¶ [0002]).

Response to Arguments
The amendments to the claims are accepted as overcoming the previous rejections under 35 U.S.C. 112(b).
Applicant’s arguments filed 15 November 2021 have been fully considered but they are not persuasive. The applicant asserts that the claims are allowable because Khellah does not teach the limitations newly added to independent claims 1, 8, and 21, specifically “wherein the set of weights are updateable remotely via a cloud or manually by a user” (claim 1, for example). However, the examiner finds that Khellah does teach this limitation. As detailed above, ¶ [0061] of Khellah states that training can be performed offline, and that an updated trained spiking neural network can be received from a remote computer, such as a server of a cloud service. A trained neural network includes updated weights, as described in ¶ [0064]. So Khellah does update weights remotely via a cloud, as recited by the present claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129